Citation Nr: 0913678	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the decision to sever service connection for 
phase of life problem (claimed as depression) was proper.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

In January 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims.

In a May 2005 rating decision, the RO granted service 
connection for phase of life problem, claimed as depression, 
on the basis of evidence the Veteran complained of 
difficulties he had working with fellow Marines in May 1983 
during service, and the results of a VA examination the 
Veteran underwent in May 2005.  The VA examiner noted the 
Veteran's documented history of depression since 2004, and 
his continued ruminations about the sexual harassment he 
reportedly was subjected to in the military.  The examiner 
provided diagnoses of phase of life problem and alcohol 
dependence, in remission for 20 years by the Veteran's 
report, on Axis I.  On Axis II, a diagnosis of personality 
disorder, not otherwise specified with schizoid, antisocial, 
and narcissistic features was provided.  The examiner opined 
that the phase of life diagnosis was as likely as not a 
result of the claimed sexual harassment.  

In a September 2005 VA examination report, the VA examiner 
clarified his earlier opinion as to whether the diagnosis of 
phase of life problem is considered a psychiatric disability.  
The examiner explained that the Veteran's primary diagnosis 
is the personality disorder, which is the psychiatric 
disability.  He noted that the phase of life problem is 
related to the personality disorder, which may be a focus of 
clinical attention.  In an October 2005 rating decision, the 
RO proposed to sever service connection for phase of life 
problem, claimed as depression, based on the September 2005 
opinion.  In a January 2006 rating decision, service 
connection was severed.  

Thereafter, VA treatment records begin to reflect diagnoses 
of schizoaffective disorder, bipolar type, schizoaffective 
disorder, and schizophrenia, by treating physicians beginning 
in January 2006.  Then, in August 2008, the Veteran underwent 
another VA examination by the same examiner who provided the 
May 2005 and September 2005 opinions.  This time, the VA 
examiner provided diagnoses of schizoaffective disorder, 
bipolar type and post-traumatic stress disorder of childhood 
origin on Axis I.  He provided no diagnosis on Axis II.  The 
examiner noted that the Veteran's psychiatric symptoms, from 
the Veteran's own report, occurred while he was in the 
military, and after he got out they continued.  The examiner 
maintained that he could not provide a definitive answer as 
to whether or not the military caused the symptoms to happen 
or aggravated them; he would only be guessing.  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  See 38 
C.F.R. § 3.105(d) (2008).  While the VA examiner initially 
clarified that the primary diagnosis is personality disorder, 
which is generally not subject to service connection, he has 
since then diagnosed the Veteran with schizoaffective 
disorder, bipolar type, which is a disability subject to 
service connection.  Also, VA treatment records suggest that 
schizoaffective disorder has replaced depression as the 
Veteran's primary diagnosis.  Thus, as the Veteran has now 
been diagnosed with an acquired psychiatric disorder rather 
than a personality disorder, an opinion is needed to 
determine whether the severance was proper.  

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as a restoration of service 
connection for a psychiatric disability could affect the 
outcome of that issue.  Accordingly, the TDIU claim is 
considered to be inextricably intertwined with the severance 
of service connection claim.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  The notice 
requirements of the VCAA require VA to notify the claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The notice requirements apply to all five 
elements of a service connection claim:  Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not been 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date in the 
context of this appeal.  Thus, notice addressing this matter 
should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information and evidence needed to 
establish a disability rating and 
effective date should restoration of 
service connection of a psychiatric 
disability and TDIU be awarded, as 
outlined by the Court in Dingess/Hartman.

2.  Schedule the Veteran for a VA 
psychiatric examination by a board of 
mental health specialists (to include at 
least one psychiatrist) who have not 
previously examined the Veteran.  The 
claims file should be provided to and be 
reviewed by the examiners in conjunction 
with the examination.  Any tests deemed 
necessary should be conducted.  

Following review of the claims file and 
examination of the Veteran, the examiners 
should respond to the following 
questions.  The examiners should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

(a)	Did the Veteran have an acquired 
psychiatric disorder (as opposed to a 
personality disorder which is not a 
disability for which service 
connection can be established) during 
the period from February 24, 2005 to 
May 1, 2006?  If so, did it arise in 
service or is it otherwise related to 
service?  In rendering the opinion the 
examiners should address whether the 
diagnosis of a personality disorder 
during that period represents merely a 
misdiagnosis of a currently diagnosed 
psychiatric disorder.  

(b)	Does the Veteran have a current 
acquired psychiatric disorder (as 
opposed to a personality disorder) 
which arose during service or is 
otherwise related to service?


3.  Thereafter, please readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

